Citation Nr: 0914614	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

In the April 2001 rating decision, service connection was 
denied for a low back disorder, status post disc surgery.  
The Veteran perfected an appeal of that denial.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 2003 and at a 
videoconference hearing which was held in January 2004 before 
the undersigned Veterans Law Judge.  Transcripts of these 
hearings have been associated with the Veteran's VA claims 
folder.

In June 2004, the Board remanded the claim for further 
development.  In September 2005, the Board denied service 
connection for a low back disability.  The Veteran filed an 
appeal of the September 2005 denial with the United States 
Court of Appeals of Veterans Claims (the Court).  A Joint 
Motion for Remand was filed with the Court in November 2006.  
The Court granted the Joint Motion for Remand in December 
2006.  

This case was remanded by the Board in November 2007 for 
further development, readjudication, and disposition in 
accordance with the Court's Order.  After the requested 
development was accomplished, the RO again denied the 
Veteran's claim in a February 2009 supplemental statement of 
the case (SSOC).  This issue is once again before the Board.




FINDING OF FACT

The competent medical evidence shows that the Veteran's 
current lumbar spine disability is not related to in-service 
complaints of back pain or to any other incident of the 
Veteran's military service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a lumbar spine 
disability.

The Board initially notes that the Veteran's original claims 
folder could not be located and that the present claims 
folder has been rebuilt.  In June 2004, the Board remanded 
the claim to attempt to locate the Veteran's original claims 
file.  In June 2005, the RO made another search for the 
Veteran's original claims file, without success.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  
 
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The December 2006 Court Order

As was noted in the Introduction, this case was remanded by 
the Court in December 2006 Order, which was based on a Joint 
Motion for Remand.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.  

The Court's Order of December 2006 in essence adopted the 
November 2006 Joint Motion for Remand.  The Joint Motion 
reflects that the counsel for the Veteran and  Secretary of 
VA determined that records from the Social Security 
Administration (SSA) must be obtained because SSA had missing 
records of Dr. P.R.S.  This was the sole basis for the Joint 
Motion.

In November 2007, the Board remanded the claim to obtain SSA 
records pursuant to the December 2006 Court Order and to 
consider the private treatment records of  P.R.S., M.D., that 
were submitted by the Veteran's counsel.  In February 2009, 
the RO obtained SSA records.  The Veteran's claim was then 
readjudicated in a February 2009 SSOC, in which the RO 
considered Dr. P.R.S.'s treatment records.

In short, the Court's and the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].




The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

In June 2004, the Board remanded the claim to provide notice 
pursuant to the VCAA.  In June and August 2004, the VA 
Appeals Management Center (AMC) provided the Veteran VCAA 
notice.  The Board's September 2005 decision contained an 
extensive discussion concerning VCAA compliance [see the 
September 14, 2005 Board decision, pages 3-9].  The November 
2006 Joint Motion did not identify any deficiency as to the 
duty to notify or any  deficiency as to the duty to assist, 
aside from VA's failure to obtain SSA records.  The Board is 
confident that if the parties had identified any VCAA 
problems, such would have surfaced in the November 2006 Joint 
Motion for Remand so that any deficiencies could be 
corrected.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting that 
"[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].

A February 18, 2009 VCAA letter provided notice pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The June 23, 
2004 VCAA letter included "give us everything you've got" 
language required by 38 C.F.R. § 3.159(b)(1).  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In August 2007 and February 2009 statements, the Veteran's 
counsel did not raise any VCAA concerns.

With respect to VA's duty to assist, the evidence of record 
includes service treatment records, VA and private medical 
records, SSA records, and a report of a VA examination.  As 
noted discussion above, the RO attempted to obtain the 
Veteran's original claims file, without success.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of an attorney.  
The Veteran testified at hearings before a DRO in March 2003 
and before the undersigned Veterans Law Judge in January 
2004.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence that the disease or injury 
existed prior to service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Missing records

A report of a November 1965 entrance examination reflects 
that the Veteran underwent an orthopedic consult.  The report 
of the orthopedic consult is not of record and appears to be 
missing.  Moreover, the Veteran's original claims file is 
missing.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Furthermore, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Presumption of soundness

The Veteran has contended that a low back disability existed 
prior to service and contends that it was aggravated by 
extremely heavy labor aboard ship.  See the Veteran's VA Form 
9, dated October 20, 2002.

The Board's initial inquiry therefore centers on whether the 
Veteran had a low back disability which preexisted service.  
As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111.

In this case, it is undisputed that the Veteran's November 
1965 service entrance examination reflects a diagnosis of 
chronic back pain.  However, no underlying cause was 
diagnosed.  The Court has specifically held that symptoms 
alone, such as low back pain, in and of itself and without a 
diagnosed or identifiable underlying malady or disability, 
does not in and of themselves constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

Moreover, after reviewing the claims file the June 2004 VA 
examiner diagnosed the Veteran's pre-existing back pain as 
lumbar strain.  The VA examiner stated the Veteran's current 
low back disability, severe lumbar degenerative disk and 
degenerative joint disease with neurogenic claudication and 
polyradiculopathy, did not exist prior to service.  That is, 
even if a low back disability in fact existed prior to 
service it was not the same disability for which the Veteran 
now seeks service connection.  


The Board concludes that there is no clear and unmistakable 
evidence that the Veteran's current low back disability, 
severe lumbar degenerative disk and degenerative joint 
disease with neurogenic claudication and poly radiculopathy, 
preexisted his military service.  See 38 C.F.R. § 3.304(b) 
(2008).  The statutory presumption of soundness has not been 
rebutted.  

Merits discussion

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

The June 2004 VA examination indicated that the Veteran's 
current disability, confirmed by X-rays in June 1994, was 
severe lumbar degenerative disk and degenerative joint 
disease with neurogenic claudication and polyradiculopathy.  
Therefore, Hickson element (1), current disability, is 
satisfied to that extent.  Crucially, the private and VA 
treatment records and the report of the June 2004 VA 
examination do not show that the current disability includes 
lumbar strain.

With respect to Hickson element (2), the service treatment 
records indicate that in June 1967 and July 1969 the Veteran 
complained of back pain.  Hickson element (2) is satisfied to 
that extent.  

However, the service treatment records show no diagnosis of 
arthritis of the lumbar spine and indeed no specific back 
diagnosis at all.  Degenerative changes of the lumbar spine 
were first medically indicated in June 1987.  Therefore, 
according to the evidence of record, the Veteran's arthritis 
was first noted almost 18 years after the Veteran left 
military service in November 1969, long after the expiration 
of the one-year presumptive period in 38 C.F.R. § 3.309(a) 
(2008).  

In an August 2007 letter to the Board, the Veteran's counsel 
argues that the Veteran's claim should be not denied on the 
basis that "x-rays from service were normal."  See August 
15, 2007 letter, page 1.  [The Board notes that the Veteran's 
service treatment records do not reflect that any X-rays of 
the lumbar spine were taken during service.]   Counsel 
seemingly would have the Board accept that any and every 
claimed disability was present during service merely because 
there was no evidence to the contrary.  This the Board will 
not do.  There is no such presumption in the law; indeed, the 
only similar presumption, that contained in 38 C.F.R. 
§ 3.309(a), is inapplicable for reasons stated above.      

Counsel appears to be arguing that arthritis was present in 
service, not withstanding the service treatment reports and 
he fact that arthritis was initially diagnosed almost two 
decades later.  However, the Board notes that degenerative 
disk disease and degenerative joint disease are disabilities 
for which lay evidence of etiology is not competent nexus 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  As a person without medical training, Veteran's 
counsel is not competent to render an opinion on medical 
matters such as the correct diagnosis, date of onset and/or 
the etiology of the claimed back disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

With respect to critical Hickson element (3), medical nexus, 
the question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

There is conflicting evidence on whether the Veteran's 
current lumbar spine disability is related to the in-service 
complaints of low back pain.   In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim as to the critical matter of whether the 
evidence the claim [i.e., that there is no relationship 
between the in-service complaints of low back pain and the 
current lumbar spine disability] outweighs the evidence in 
favor.

In a September 2001 statement, J.K., D.C., opined that the 
Veteran's low back disability - multilevel arthropathy, disc 
degeneration with associated disc protrusions and minimal 
stenosis - began due to heavy labor type activities 
(i.e., working dry docks) while in the service.  The 
chiropractor stated that such hard labor would have directly 
affected the Veteran's low back disability, accelerating and 
causing more diffuse damage throughout the years.  
In a June 2002 statement, Dr. P.R.S. opined that the 
Veteran's military service was consistent with causing severe 
lumbar osteoarthritis with resulting lumbar stenosis.  

There is also of record a very thorough, three-page VA 
medical opinion dated in June 2004.  The June 2004 VA 
examiner opined that it was less likely than not that the 
current low back disability, described as severe lumbar 
degenerative disk and degenerative joint disease with 
neurogenic claudication and polyradiculopathy, was caused by 
his military service.  As was alluded to above, the June 2004 
VA examiner in essence opined that the Veteran's in-service 
complaints of back pain were consistent with lumbar strain, 
which did not exist at the time of the June 2004 examination, 
and the Veteran's currently diagnosed back disability, 
degenerative disc and joint disease, was unrelated to the in-
service back complaints.

With respect to the opinions which are favorable to the 
claim, Dr. P.R.S. did not provide any rationale supporting 
his conclusion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  The June 2004 VA examiner is a 
medical doctor while J.K. is a chiropractor.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  

Moreover, neither Dr. P.R.S. nor the chiropractor reviewed 
the Veteran's claims file, to include service treatment 
records.  In contrast, the June 2004 VA examiner reviewed the 
entire claims file, which included the service treatment 
records as well as the September 2001 and June 2002 medical 
opinions.  The VA examiner provided a basis for his opinion 
by, among other things, noting that 1978 X-rays of the lumbar 
spine were normal.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  

The June 2004 examiner's opinion appears to be consistent 
with the Veteran's pertinent medical history, which shows a 
few back complaints in service, with degenerative disease of 
the spine not identified until 18 year after service as well 
as negative X-rays in 1988.  The Board places the greatest 
weight of probative value on the opinion of the June 2004 VA 
examiner because the examiner relied on relevant facts 
regarding the Veteran's medical history.  

While it is true that the service treatment records do not 
show a diagnosis of lumbar strain, as was noted by the 
Veteran's counsel in his August 2007 letter to the Board, 
this does not detract from the examiner's opinion.  Indeed, 
the 2004 VA examiner's retrospective diagnosis of lumbar 
strain adds something to the Veteran's claim:  the presence 
of a back disability in service, rather than merely isolated 
complaints.  

Although the June 2004 VA examiner had access to the 
Veteran's claims file, unlike Dr. P.R.S. and the 
chiropractor, the question is whether the June 2004 VA 
examiner was informed of relevant facts in rendering a 
medical opinion based on a review of the claims file that Dr. 
P.R.S. and the chiropractor did not consider.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In 
this case, Dr. P.R.S. and the chiropractor do not appear to 
be aware of the specific contents of the Veteran's service 
treatment records, as found in the claims file, because 
neither mentioned any findings from the service treatment 
records.  The June 2004 VA examiner, on the other hand, was 
aware of the findings in the Veteran's service treatment 
records because he specifically noted their contents in his 
report.  

The Board additionally observes that the VA examiner's 
opinion appears to be congruent with the medical evidence.  
That is, the VA examiner in essence stated that the Veteran 
may have had lumbar strain in his younger days, but the 
current degenerative disease of the lumbar spine is a 
different disease entity which began many years after 
service.  In particular, this medical opinion appears to be 
congruent with the objective medical evidence of record, 
which shows the two isolated complaints of back problems in 
service and nothing for several years thereafter until 1974, 
which was followed by the 1978 X-rays that were negative for 
degenerative changes.  While the VA examiner did not have 
access to the 1987 treatment records found in the SSA 
records, these treatment records do not show any degenerative 
changes until June 1987, almost 18 years after active 
service.  Neither Dr. P.R.S. or the chiropractor explained 
this gap between active service and the initial finding of 
degenerative changes in 1987.

Implicit in the Veteran's presentation is the contention that 
his low back symptomatology began in service and continued 
thereafter.  In that regard, a June 1987 private treatment 
record reflects that the Veteran reported having had 
intermittent low back pain since 1966.  A claim can still be 
substantiated if continuity of symptomatology is demonstrated 
after service.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  

As described above, there were no medical findings of the 
currently diagnosed degenerative disease of the lumbar spine 
until June 1987, many years after active service.  The June 
2004 VA examiner clearly considered, and evidently 
discounted, the Veteran's report of continuous back symptoms 
after service.  See the report of the June 2004 VA 
examination, page 1.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].

The Board finds that supporting medical evidence is lacking.  
Continuity of symptomatology has not been demonstrated.

For the reasons stated above, element (3), medical nexus, has 
not been satisfied, and the Veteran's claim fails on that 
basis.

In summary, in the absence of the third required Hickson 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disability.  The benefit sought on 
appeal is accordingly denied.




ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


